IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,337-01


EX PARTE JASON LAMONT BONNER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1997-33-C2A IN THE 54TH JUDICIAL DISTRICT COURT
FROM MCLENNAN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to thirty years' imprisonment. 
	On February 16, 2011, this Court remanded this application to the trial court for findings of
fact and conclusion of law.  On June 8, 2011, the trial court made findings of fact and conclusions
of law, recommending that relief be denied.
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for findings #5 and #6.   Based upon
the trial court's findings and conclusions and our own review, we deny relief.

 
Filed: August 24, 2011
Do not publish